UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
MORIRUM OBI RAPU,                   )
                                    )
                  Plaintiff,        )
                                    )
       v.                           )                Civil Action No. 09-001805 (ABJ)
                                    )
D. C. PUBLIC SCHOOLS, et al.,       )
                                    )
                  Defendants.       )
____________________________________)


                                 MEMORANDUM OPINION

       Plaintiff Morirum Obi Rapu brought this action against the District of Columbia and

District of Columbia Public Schools (“DCPS”) seeking to collect attorneys’ fees incurred while

bringing a successful administrative action under the Individuals with Disabilities Education Act

(“IDEA”), 20 U.S.C. § 1400, et seq. Now pending before the Court is plaintiff’s motion for

summary judgment, which the parties agree the Court should treat as a motion for attorneys’ fees

and costs. 1 For the following reasons the motion will be granted in part and denied in part.

I.     Background

       Plaintiff is the parent of a student enrolled in a DCPS school who filed a due process

complaint alleging that DCPS denied her child a free appropriate public education as required

under the IDEA. Am. Compl. ¶ 4. On February 9, 2009, the hearing officer issued a decision

(“HOD”) in plaintiff’s favor. Am. Compl. ¶ 9; Answer ¶ 9. After the hearing officer’s decision,

plaintiff submitted a petition for attorneys’ fees to the DCPS seeking $5,410.10. Defendants




1      At a status hearing on June 9, 2011, plaintiff agreed with the Court and defendant that its
motion for summary judgment should be treated as a motion for attorneys’ fees.
reimbursed plaintiff in the amount of $1,119.60, resulting in a difference of $4,134.10. Mot. for

Summ. J., Ex.5; see also Mot. for Summ. J. at 8.

       On August 20, 2009, plaintiff filed a complaint in the Superior Court for the District of

Columbia seeking payment for the remaining amount of attorneys’ fees and costs incurred as part

of the IDEA hearing. Compl. [Dkt. No. 1]. Defendants removed the complaint to this Court on

September 18, 2009. Id.

       Plaintiff filed an amended complaint on March 15, 2010, in which she seeks attorneys’

fees of $5,410.10, 2 “minus the amount already paid by the DCPS,” and court costs and attorneys’

fees for the instant action. Compl. at 4. On June 1, 2010, the Court dismissed the District of

Columbia Public Schools as a non-suitable entity, so the District of Columbia remains as the

only defendant in this case.

       On July 30, 2010, plaintiff filed its motion for summary judgment, which the Court will

now consider as a motion for attorneys’ fees.

II.    Standard of Review

       Under the IDEA, this Court has the discretion to “award reasonable attorneys’ fees as

part of the costs to the parents of a child with a disability who is the prevailing party” in an

administrative proceeding. 20 U.S.C. § 1415(i)(3)(B). In other words, if the plaintiff seeking

attorneys’ fees is a prevailing party, the Court must determine whether the attorneys’ fees are

reasonable. Jackson v. District of Columbia, 696 F. Supp. 2d 97, 100 (D.D.C. 2010). Courts

typically determine the reasonableness of attorneys’ fees based on the “number of hours




2      Defendant disputes the actual amount claimed by plaintiff because, according to
defendant, plaintiff’s “claim is based upon an inaccurate accounting of time entries paid by
DCPS in its dispute sheet. The actual amount claimed is $3,936.60.” Def.’s Opp. to Mot. for
Summ. J. at 2 n.1.
                                                2
reasonably expended on the litigation multiplied by a reasonable hourly rate.” Id. (quoting

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)).

       The plaintiff bears the burden of establishing both the reasonableness of the hourly rate

and the reasonableness of the number of hours spent on a particular task. In re North, 59 F.3d

184, 189 (D.C. Cir. 1995). To show the reasonableness of the hourly rates, plaintiff “must

submit evidence on at least three fronts: ‘the attorneys’ billing practices; the attorneys’ skill,

experience, and reputation; and the prevailing market rates in the relevant community.’”

Jackson, 696 F. Supp. 2d at 101 (quoting Covington v. District of Columbia, 57 F.3d 1101, 1107

(D.C. Cir. 1995)). To show the reasonableness of hours spent on a task, plaintiff may submit an

“invoice that is sufficiently detailed to ‘permit the District Court to make an independent

determination whether or not the hours claimed are justified.’”           Holbrook v. District of

Columbia, 305 F. Supp. 2d 41, 45 (D.D.C. 2004) (quoting Nat’l Ass’n of Concerned Veterans v.

Sec’y of Defense, 675 F.2d 1319, 1327 (D.C. Cir. 1982)).

III.   Analysis

       As an initial matter, the Court notes that plaintiff’s fee submission left much to be desired

since it failed to identify which attorney performed the particular tasks for which the law firm

submitted bills. Plaintiff’s submission supplies the rate at which each task was billed, and a list

of rates that each timekeeper charged. Neither defendant nor the Court should have to cross-

reference the list of rates per timekeeper against the individual invoice entries to decipher which

timekeeper performed the work at issue. See Gray v. District of Columbia, --- F. Supp. 2d ---,

2011 WL 1561553, at *2 (D.D.C. Apr. 26, 2011) (finding that plaintiff failed to carry her burden

by submitting a fee petition lacking “sufficient detail, failing to even identify which attorney, or

non-attorney, performed each activity for which fees are claimed”). Nevertheless, the Court is



                                                 3
able to decide whether the hours claimed for particular tasks are justified and to make a

determination of what rates should apply. 3 The Court will therefore exercise its discretion and

consider the reasonableness of the fee petition.

            A. The Hourly Rates

                    1. The prevailing market rates
        Plaintiff argues that the Laffey Matrix 4 rates should apply to demonstrate the prevailing

market rates for legal fees incurred in connection with IDEA administrative proceedings. Id.

Defendant responds that the Laffey Matrix is reserved for complex federal litigation and that

instead the DCPS Guidelines apply to the fee submission. But courts in this district have

repeatedly rejected “precisely the same argument.” Bucher v. District of Columbia, --- F. Supp.

2d. ---, 2011 WL 1356761, at *4 (D.D.C. Apr. 11, 2011). Indeed, “numerous judges in this

district have applied Laffey rates in the context of fee awards arising out of IDEA administrative

proceedings.” Jackson, 696 F. Supp. 2d at 102 (collecting cases). Therefore, the Court will use

the Laffey Matrix as the benchmark for prevailing market rates in this case.

                    2. Attorneys’ skill, experience, and reputation

        While the Laffey Matrix may demonstrate the prevailing market rate, plaintiff must also

demonstrate each attorney’s skill, experience, and reputation to show the reasonableness of the

fees. Id. at 101. Plaintiff submitted an affidavit describing the bar membership, level of

experience, and educational background of each timekeeper.               Mot. for Summ. J., Ex. 3

(“Adewusi Decl.”). While the affidavit describes how long the attorneys have been admitted to

the bar – if at all – it fails to offer the other required information about their experience, skill, and

3       See Part I(B)(2), infra, for further explanation of how the Court will treat any deficiencies
in the submission due to plaintiff’s failure to list specific names for each entry.

4       The Laffey Matrix is “a schedule of charges based on years of experience.” Covington v.
District of Columbia, 57 F.3d 1101, 1105 (D.C. Cir. 1995).
                                                   4
reputation. This deficiency is only relevant for one attorney, Shahidah Hamlett, though, because

all of the other timekeepers must be treated as paralegals for other reasons. The Court will

address each timekeeper’s appropriate rate in turn.

                   3. Applicable rates

                           a. Allen Mohaber

       Plaintiff seeks an hourly rate of $250 for Allen Mohaber, who received a J.D. degree

from the University of the District of Columbia School of Law in 2004 and was barred in the

State of Maryland in 2005. Adewusi Decl. ¶ 1. An attorney not licensed in the District of

Columbia cannot practice law in administrative proceedings before the DCPS.           Agapito v.

District of Columbia, 477 F. Supp. 2d 103, 108 (D.D.C. 2007) (citing D.C. Court of Appeals

Rule 49). Because Mohaber is not a member of the District of Columbia bar, plaintiff is not

entitled to reimbursement for his services at attorney rates.

       At a hearing on June 9, 2011, plaintiff conceded this point and requested that Mohaber be

treated as an educational advocate. But the “crystal clear language of the [DCPS] Guidelines

only permits payment for ‘advocates hired for the purpose of providing testimony.’” Gray, 2011

WL 1561553, *6 n.5. Plaintiff has not presented any evidence that Mohaber was hired for this

purpose other than a conclusory statement that “Mohaber was employed as an educational

advocate in this matter.” Adewusi Decl. ¶ 1. Furthermore, the fee submission purports to bill for

Mohaber’s time as an attorney, not as an expert. Since it appears that Mohaber was part of the

legal team and there is no evidence that he was hired for the purpose of providing testimony, the

Court will treat Mohaber as a paralegal.

       The Court finds, though, that Mohaber would be a well-qualified paralegal because he

has a law degree and was admitted to the bar of another state in 2005, three years before he



                                                  5
performed the work in this matter. The Court will therefore exercise its discretion in setting

Mohaber’s paralegal rates at the full Laffey Matrix rate. Under the Laffey Matrix, Mohaber could

charge $125 per hour for work between June 2007 and May 2008. 5 That rate would increase to

$130 per hour for work performed between June 2008 and May 2009. But the Court cannot

determine from the invoice the operative period in which Mohaber performed his work. Since it

is the plaintiff who must carry the burden to justify the fees, the Court will apply the lower $125

per hour rate to all of his work.

                           b. Samar Malik

       Plaintiff seeks an hourly rate of $200 for Samar Malik, who earned a J.D. degree in 2007

and who purportedly “underwent a rigorous special education clinical training at UDC Law.”

Adewusi Decl. ¶ 2. Absent evidence that Malik is a member of the District of Columbia bar, she

must also be treated as a paralegal. And as with Mohaber, the Court will set Malik’s paralegal

rate at the full Laffey Matrix because she had graduated from law school at the time of her work

on this case. Under the Laffey Matrix, the Court will apply an hourly rate of $130 because Malik

only billed for time in December 2008.

                           c. Annie Pressley

       Plaintiff seeks an hourly rate of $165 for Annie Pressley, who earned a J.D. degree in

“2004/2005.” Adewusi Decl. ¶ 3. Plaintiff states that Pressley “is not an expert; but was a


5       The United States Attorney’s Office for the District of Columbia periodically updates the
Laffey Matrix “to reflect current billing rates in the community,” District of Columbia v.
Jeppsen, 686 F. Supp. 2d 37, 38 n.1 (D.D.C. 2010), and it is available at
http://www.justice.gov/usao/dc/divisions/civil_laffey_matrix_8.html.      Plaintiff proffered a
“Laffey Matrix,” Mot. for Summ. J., Ex. 1, but it differs from the one published by the United
States Attorney’s Office. The Court will apply the rates as updated by the United States
Attorney’s Office instead of the rates proffered by plaintiff. See Kaseman v. District of
Columbia, 329 F. Supp. 2d 20, 25 (D.D.C. 2004) (“Courts in this Circuit have found rates
charged by attorneys in IDEA actions to be reasonable if they conform to the United States
Attorney’s Office’s Laffey Matrix.”).
                                                6
staffer” at the law firm. Id. Like Malik and Mohaber, Pressley will be treated as a paralegal

because she is not admitted to the District of Columbia bar. The Court will assign her the full

Laffey Matrix rate of $125 because she only billed for work between March and May 2008.

                           d. Mireya Amaya

       Plaintiff charged $85 per hour for Mireya Amaya’s work as a paralegal. Adewusi Decl. ¶

4. Because this rate is well below the Laffey Matrix rate, the Court will not adjust her rate.

                           e. Shahidah Hamlett

       Plaintiff seeks an hourly rate of $250 for Shahidah Hamlett, who was admitted to the

District of Columbia bar on July 8, 2005. Adewusi Decl. ¶ 5. Other than simply stating that

“Hamlett is a special education attorney,” id., plaintiff offers no evidence regarding her skill,

experience, and reputation.     Nor did she provide evidence about Hamlett’s general billing

practice. Therefore she fails to justify the reasonableness of the $250 hourly rate. Under the

Laffey Matrix, Hamlett could charge $215 and $225 for the two relevant periods. But given

plaintiff’s complete failure to demonstrate Hamlett’s experience, skill, or reputation, the Court

will exercise its discretion and reduce the applicable Laffey Matrix hourly rates by 20%, to $172

and $180. 6 See Jackson, 696 F. Supp. 2d at 104–06 (describing how the Laffey Matrix rates

“provide merely a starting point for determining the reasonableness of a billing rate” and

reducing an attorney’s rate by 25% from the Laffey Matrix rate for failure to provide evidence to

establish the reasonableness of the fee sought). Moreover, as with Mohaber, because the Court

cannot determine from the invoice the operative period in which Hamlett performed her work,

the Court will apply the $172 per hour rate for all of it.



6      The Court notes that this rate is still more than plaintiff could charge under the DCPS
Guidelines, which is $135 to $170 per hour because she had less than five years’ experience. See
Def.’s Opp. to Mot. for Summ. J., Ex. B at 3.
                                                  7
            B. The Hours Expended

        Plaintiff also bears the burden of establishing the reasonableness of the number of hours

spent on particular tasks. Defendant argues that plaintiff failed to meet her burden because the

charges are for non-professional work, too remote, or too vague.

                    1. Non-professional work

        Defendant first argues that plaintiff improperly charged for various tasks that are “clerical

functions, not legal ones.” Def.’s Opp. at 14. Activities that are purely “clerical in nature”

cannot be included in attorneys’ fees because they are considered part of normal administrative

overhead. Jackson, 603 F. Supp. 2d 92, 98 (D.D.C. 2009) (citing Michigan v. U.S. EPA, 254

F.3d 1087, 1095–96 (D.C. Cir. 2001)). At the same time, it is “well established that a party may

recover for paralegals’ fees.” Id.

        Here, plaintiff seeks recovery for activities such as “Created file,” “Updated file and

filling [sic] documents,” and “Fax of disclosure.” Mot. for Summ. J., Ex. 6 at 2–3. She also

seeks fees for “Teleconference with parent in re: update contact in formation [sic].” Id. at 2.

The Court will exclude these types of purely clerical tasks. See Jackson, 603 F. Supp. 2d at 98

(excluding fees for work described as “create file; made copies; faxed document”); see also

Dickens v. Friendship-Edison P.C.S., 724 F. Supp. 2d 113, 124 (D.D.C. 2010) (excluding fees

for “filing pleadings”). On the other hand, plaintiff also seeks reimbursement for tasks such as

communicating with the client that fall within the scope of reasonable charges to the client for a

paralegal: “Drafted letter to parent in re: hrg notice date”; “Drafted letter to parent in re: send

copies of new HOD.” Mot. for Summ. J., Ex. 6 at 3. The court will allow reimbursement for

these types of activities.




                                                 8
       Apart from tasks performed by paralegals, certain clerical functions performed by

attorneys will be excluded because plaintiff has failed to demonstrate that the structure of the law

firm required the attorneys to be responsible for these tasks, or that the attorneys were otherwise

justified in charging for such activities. See Bailey v. District of Columbia, 839 F. Supp. 888,

891 (D.D.C. 1993) (awarding fees for clerical tasks performed by attorneys “operating either as

solo practitioners or in small firms” because “denying plaintiffs compensation for these tasks

would unfairly punish plaintiffs and their counsel for not staffing this case as if they had the

manpower of a major law firm”). Specifically, plaintiff seeks fees for 30 minutes spent sending

a single fax – at an attorney rate of $200.00 per hour – on December 30, 2008. Mot. for Summ.

J., Ex. 6 at 3. Given the fact that the firm employed a paralegal, it is unreasonable to charge for

sending a fax at the attorney’s hourly rate, as well as for such a long period of time. Similarly,

on two occasions plaintiff billed a total of 45 minutes – at a rate of $250.00 per hour – for

“attempt[ing] to contact mother.” Id. This too is an unreasonable amount of time and an

unreasonable rate to bill the client for phone calls that did not result in conversations. Plaintiff

properly refused payment on these charges.

                   2. Activities too remote in time or unrelated to the proceeding

       Defendant also rejected fees incurred between February 26, 2008 and June 6, 2008.

Defendant argues that those charges are too “remote in time and/or not related to the hearing”

because “work performed almost one year prior to the relevant HOD and thirty days prior to her

due process complaint are not related to her due process complaint.” Defs.’ Opp. to Mot. for

Summ. J., Ex. 1 at 3. However, courts in this district have found that a “year in advance of a

hearing ‘is an entirely reasonable window of time to be engaging in productive work that will

result in a favorable administrative decision’ based on a showing by the plaintiff that each charge



                                                 9
was tied to a particular hearing.” Gray, 2011 WL 1561553, at *6 (quoting Lax v. District of

Columbia, Civ. No. 04-1940, 2006 WL 19802634, at *4 (D.D.C. July 12, 2006)).

       Here, plaintiff argues that the activities are “directly related to seeking redress for the

Plaintiff” and to compel Defendants to comply with the existing HOD that was issued in

February 2008. Pl.’s Mot. for Summ. J. at 10. In other words, “but for the failure and refusal of

the Defendants to comply with the existing HOD, the legal activities performed, between

February 26, 2008 and November 13, 2008, would not be necessary.” Id. The Court agrees and

finds that such activities are proper because – as the results of the second hearing proved – it was

reasonable to engage in work to ensure compliance with the original HOD.                That work

culminated in the February 2009 hearing at which plaintiff prevailed.

       But the Court will not award fees for three purely clerical entries charged during this

period because they are unreasonable. First, Pressley charged for a telephone conference on

March 31, 2008 – at $165 an hour – in which she “confirmed for MDT eligibility mtg.” Mot. for

Summ. J., Ex. 6 at 2. Similarly, Pressley charged for a phone call on April 27, 2008 in which

plaintiff apparently stated that she was “unable to attend meeting tomorrow.” Id. Charging

attorneys’ rates for a phone call to simply confirm attendance at a meeting is unreasonable.

Third, Amaya charged for a phone call on June 6, 2008 to which it appears she received “no

response.” Id. Judging from the face of the invoice, this is an inappropriate fee even for a

paralegal. Accordingly, these three entries will be disallowed from plaintiff’s petition because

plaintiff has failed to demonstrate that they are reasonable.

                   3. Vague entries

       Defendant further argues that the entries are too vague to allow the Court to determine

whether such hours were actually and reasonably expended.           As previously described, the



                                                 10
invoice lists the hourly rate for each entry but fails to identify which attorney performed each

task. But the invoice does list the billing rate for five timekeepers. Mot. for Summ. J., Ex. 6 at

4. Three of those timekeepers charge different hourly rates, so the Court can determine from the

face of the invoice which task each of those timekeepers performed.              But the other two

timekeepers, Allen Mohaber and Shahidah Hamlett, charge the same hourly rate. So it is

impossible to determine who performed any given task as between Mohaber and Hamlett.

However, plaintiff does provide the total number of hours charged for each of those two

attorneys. Id. The Court will therefore apply any deductions for tasks rejected by the Court to

Hamlett’s time because her rate, as described above, is higher. In other words, since it is

plaintiff who bears the burden, any gaps in proof should inure to her disadvantage.

       Defendant rejected one entry based on its “insufficient description.” Mot. for Summ. J.,

Ex. 5. The entry states that plaintiff’s attorneys “[p]repared f [sic] for pre-hearing conference.”

Id. This is followed by an entry on the same date for “[p]re-hearing conference with parent.” Id.

Although more detail would be preferable, these entries are sufficiently detailed to show that

plaintiff was doing the kind of work at the heart of the IDEA attorneys’ fee provision: preparing

a parent for the administrative hearing. See Kaseman, 329 F. Supp. 2d at 26 (“To be sufficient,

the invoices need not present the exact number of minutes spent nor the precise activity to which

each hour was devoted nor the specific attainments of each attorney.”) (internal quotations and

citations omitted). The Court will therefore award plaintiff fees for these types of activities.




                                                 11
           C. Summary of Fees

       After excluding inappropriate fees and adjusting the hourly rates for each timekeeper, the

Court finds that plaintiff is entitled to $3,384.90 for fees. 7 After deducting the $1,119.60 that

defendant already paid plaintiff, the Court will award plaintiff $2,265.30 in fees. The following

chart summarizes (1) the rates at which plaintiff originally sought reimbursement, (2) the rate the

Court finds appropriate, (3) the hours charged in the original invoice, (4) the hours the Court will

allow after excluding inappropriate activities, and (5) the total fees based on the adjusted hourly

rates multiplied by the number of hours allowed.

                    Charged        Proper      Hours         Hours             Total
Attorney                Rate         Rate    Invoiced       Allowed             Fee
Mohaber              $250.00      $125.00        2.37           2.37         $296.25
Pressley             $165.00      $125.00        6.39           6.02        $752.50
Amaya                 $85.00       $85.00        5.45           3.19         $271.15
Malik                $200.00      $130.00         1.5              1        $130.00
Hamlett              $250.00      $172.00          12          11.25       $1,935.00
Total                                           27.71          23.83       $3,384.90
Approved Fees                                                              $1,119.60
Fees Owed                                                                  $2,265.30


           D. Attorneys’ Fees for the Instant Litigation

       Plaintiff also seeks attorneys’ fees and costs incurred for the instant litigation. The

statute provides that “the court, in its discretion, may award reasonable attorneys’ fees as part of

the costs.” 20 U.S.C. § 1415(i)(3)(B).        See also Holbrook, 305 F. Supp. 2d at 49 n.2

(“Reasonable attorney’s fees and costs incurred in litigating a fee petition are compensable.”)

(citing Sierra Club v. EPA, 769 F.2d 796, 811 (D.C. Cir. 1985)).           In Holbrook, the court



7       The parties dispute whether plaintiff’s petition is subject to a $4,000 fee cap. But
because the Court will only award a $3,384.90 in total fees, the Court does not need to address
that issue.
                                                12
awarded attorneys’ fees and other costs incurred by the plaintiff in its District Court action under

section 1415 seeking the fees it expended in the successful IDEA proceeding against the DCPS.

However, it is entirely within the Court’s discretion whether to do so or not. While the Court has

found that the defendant improperly withheld payment for certain tasks, and that the rates DCPS

applied were below the prevailing market rate, the Court also recognizes that plaintiff’s fee

submission, like the submission in Gray, left significant room for improvement in its level of

detail and clarity. Accordingly, even though the Court was willing to exercise its discretion to

increase the fees to be awarded the plaintiff for the underlying IDEA litigation, the Court does

not find sufficient grounds to exercise its discretion to order an additional award for fees

expended largely due to the plaintiffs’ failures below.




                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: June 27, 2011




                                                13